                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                   NO. 5:20-CR-000181-D


   UNITED STATES OF AMERICA
                                                                   ORDER TO SEAL
       v.

   DEMETRIC EVAN WARD, JR.


       On motion of the Defendant, Demetric Evan Ward, Jr., and for good cause shown, it is

hereby ORDERED that [DE 50] be sealed until further notice by this Court.

       IT IS SO ORDER.

       This __filL day of---<AF--=i""p~t:~;{_·_ _ _ _, 2021.



                                    J~S C. DEVER III
                                    United States District Judge
